Exhibit 10.46

OCCAM NETWORKS INC.

EMPLOYMENT AGREEMENT

          This Employment Agreement (this “Agreement”) is entered into as of
February 13, 2002,   by and between Occam Networks Inc. (the “Company”), and Bob
Howard-Anderson (“Executive”).  This Agreement will be effective as of February
14, 2002 (the “Effective Date”).

          1.          Duties and Scope of Employment.

                        (a)        Positions and Duties.  As of the Effective
Date, Executive will serve as Senior Vice President of Product Operations of the
Company.  Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as shall reasonably be assigned to him by the Company’s Board of
Directors (the “Board”).  The period of Executive’s employment under this
Agreement is referred to herein as the “Employment Term.”

                        (b)        Obligations.  During the Employment Term,
Executive will perform his duties faithfully and to the best of his ability and
will devote his full business efforts and time to the Company.  For the duration
of the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board.

          2.          At-Will Employment.  Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice.  Neither Executive’s job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of his employment with the Company.

          3.          Compensation.

                        (a)        Base Salary.  During the Employment Term, the
Company will pay Executive as compensation for his services a base salary of
$16,666.67 a month (the “Base Salary”).  The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholding.

                        (b)        Bonus.  Executive will be entitled to
participate in the Company’s Management Incentive Program.  In accordance with
such program, Executive will be entitled to 25% of Executive’s annualized base
salary if 100% of targeted revenues are achieved and 50% of Executive’s
annualized base salary if 150% of targeted revenues are achieved.  In the event
such bonus amounts are not paid, Executive will receive a guaranteed $25,000
bonus in December 2002, subject to Executive’s continued employment with the
Company.

          4.          Stock Options.  At the first meeting of the Company’s
Board of Directors following the commencement of Executive’s employment,
Executive will be granted a stock option, which will be, to the extent possible
under the $100,000 rule of Section 422(d) of the Internal Revenue Code of 1986,
as amended (the “Code”), an “incentive stock option” (as defined in Section 422
of the Code),



--------------------------------------------------------------------------------


to purchase 1,600,000 shares of the Company’s Common Stock at an exercise price
equal to the fair market value of the Company’s Common Stock on the date of
grant, as determined in good faith by the Board (the “Option”).  The Option will
vest as to 1/25 th of the shares subject to the Option on the first anniversary
of the commencement of Executive’s employment, and as to 1/48 th of the shares
subject to the Option monthly thereafter, so that the Option will be fully
vested and exercisable four years from the date of grant, subject to Executive’s
continued service to the Company on the relevant vesting dates.  The Option will
be subject to the terms, definitions and provisions of the Company’s 1999 Stock
Plan (the “Stock Plan”) and the stock option agreement by and between Executive
and the Company (the “Option Agreement”), both of which documents are
incorporated herein by reference.  In the case of any conflict between the terms
of the Plan or the Option Agreement and the terms of this letter, the terms of
this Agreement will govern.

                        (a)        Temporary Living Reimbursement.  Executive’s
services will be performed in Santa Barbara, California unless otherwise
approved by the Board.  The Company acknowledges that Executive intends to
continue living in the San Francisco Bay area.  During the Employment Term, the
Company will reimburse Executive for reasonable travel expenses between the San
Francisco Bay area and Santa Barbara no more than four round trips per month,
provided, that any air transportation will be in coach class and that Executive
will properly account for such expenses in accordance with Company policies and
procedures.  The Company will also provide Executive with an apartment for his
use in Santa Barbara, California.

          5.          Employee Benefits.  During the Employment Term, Executive
will be entitled to participate in the employee benefit plans currently and
hereafter maintained by the Company of general applicability to other senior
executives of the Company, including, without limitation, the Company’s group
medical, dental, vision, disability, life insurance, and flexible-spending
account plans.  The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

          6.          Vacation.  Executive will be entitled to paid vacation in
accordance with the Company’s vacation policy, with the timing and duration of
specific vacations mutually and reasonably agreed to by the parties hereto. 
Executive will be entitled to Company holidays in accordance with the Company’s
policies in effect from time to time.

          7.          Change of Control Benefits.  If within 12 months following
a Change of Control (as defined below) Executive’s employment with the Company
or successor corporation is terminated due to an Involuntary Termination and
Executive signs and does not revoke a standard release of claims with the
Company or successor corporation, then subject to Section 9, the unvested
portion of the Option, if any, will be accelerated and will vest to the extent
of an additional 25% of the number of shares originally granted; provided,
however, that in no event shall the number of shares to which Executive is
entitled to purchase under the Option exceed the original amount granted under
the Option

                         For purposes of this Agreement the following terms
shall be defined as follows:

                        (a)        “Change of Control” of the Company shall mean
the date: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or

-2-



--------------------------------------------------------------------------------


indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities;
(ii) of the consummation of a merger or consolidation of the Company with any
other corporation that has been approved by the shareholders of the Company,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company; or (iii)  of the
consummation of the sale or disposition by the Company of all or substantially
all the Company’s assets.

                        (b)        “Involuntary Termination” shall mean the
termination of Executive’s employment other than for (i) death or Disability, or
(ii) voluntarily or for Cause.

                        (c)        “Cause” shall mean (i) an act of dishonesty
made by Executive in connection with Executive’s responsibilities as an
employee, (ii) Executive’s conviction of, or plea of nolo contendere to, a
felony, (iii) Executive’s gross misconduct, or (iv) Executive’s continued
substantial failure to perform his employment duties after Executive has
received a written demand for performance from the Board which specifically sets
forth the factual basis for the Board’s belief that Executive has not
substantially performed his duties.

                        (d)        “Disability” shall mean that Executive, at
the time notice is given, has been unable to substantially perform his duties
under this Agreement for a period of not less than 60 consecutive days as the
result of his incapacity due to physical or mental illness.  In the event that
Executive resumes the performance of substantially all of his duties hereunder
before the termination of his employment under this Section 7(d) becomes
effective, the notice of termination will automatically be deemed to have been
revoked.

          8.          Confidential Information.  Executive agrees to enter into
the Company’s standard at-will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (the “Confidential Information Agreement”)
prior to commencing employment hereunder.  Executive agrees not to bring any
third party confidential information to the Company, including that of
Executive’s former employer, and that in performing his duties for the Company
Executive will not in any way utilize any such information.

          9.          Conditional Nature of Change of Control Payments;
Non-Solicitation.  Executive’s right to receive the Change of Control payments
set forth in Section 7 (to the extent Executive is otherwise entitled to such
payments) is conditioned upon Executive not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or successor corporation causing an employee
to leave his employment either for Executive or for any other entity or person
for one year following the date of termination.

          10.          Assignment.  This Agreement will be binding upon and
inure to the benefit of (a) the heirs, executors and legal representatives of
Executive upon Executive’s death and (b) any successor of the Company.  Any such
successor of the Company will be deemed substituted for the Company under the
terms of this Agreement for all purposes.  For this purpose, “successor” means
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or

-3-



--------------------------------------------------------------------------------


otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

          11.          Notices.  All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given (i) on the date of delivery if delivered personally, (ii) one day after
being sent by a well established commercial overnight service, or (iii) four
days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:

                         If to the Company:

                                    Occam Networks Inc.
                                    77 Robin Hill Road
                                    Santa Barbara, CA 93117
                                    Attn: Secretary

                         If to Executive:

                                    at the last residential address known by the
Company.

          12.          Severability.  In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision.

          13.          Arbitration.

                        (a)        General.  In consideration of Executive’s
service to the Company, its promise to arbitrate all employment related disputes
and Executive’s receipt of the compensation, pay raises and other benefits paid
to Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s service to the Company under this Agreement or
otherwise or the termination of Executive’s service with the Company, including
any breach of this Agreement, shall be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1283.05 (the “Rules”) and pursuant to
California law. Disputes which Executive agrees to arbitrate, and thereby agrees
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the California Labor Code,
claims of harassment, discrimination or wrongful termination and any statutory
claims. Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Executive.

-4-



--------------------------------------------------------------------------------


                        (b)        Procedure.  Any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes.  The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes or California Code of Civil Procedure.  The
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing.  The
arbitrator shall issue a written decision including findings of fact and
conclusions of law on the merits of its award.  The arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law.  The Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Executive shall pay the first
$200.00 of any filing fees associated with any arbitration Executive initiates. 
The arbitrator shall administer and conduct any arbitration in a manner
consistent with the Rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the Rules, the Rules
shall take precedence.

                        (c)        Remedy.  Except as provided by the Rules,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company.  Accordingly, except as provided for by the
Rules, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.  Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

                        (d)        Availability of Injunctive Relief.  In
addition to the right under the Rules to petition the court for provisional
relief, any party may also petition the court for injunctive relief where either
party alleges or claims a violation of this Agreement or the Confidential
Information Agreement or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870.  In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys fees.

                        (e)        Administrative Relief.  Executive understands
that this Agreement does not prohibit Executive from pursuing an administrative
claim with a local, state or federal administrative body such as the Department
of Fair Employment and Housing, the Equal Employment Opportunity Commission or
the workers’ compensation board.  This Agreement does, however, preclude
Executive from pursuing court action regarding any such claim.

                        (f)        Voluntary Nature of Agreement.  Executive is
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else.  Executive has carefully read this Agreement and
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

          14.          Integration.  This Agreement, together with the offer
letter dated February 12, 2002, the Stock Plan, the Option Agreement and the
Confidential Information Agreement, represents the

-5-



--------------------------------------------------------------------------------


entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral.  No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto.

          15.          Tax Withholding.  All payments made pursuant to this
Agreement will be subject to withholding of applicable taxes.

          16.          Governing Law.  This Agreement will be governed by the
laws of the State of California (with the exception of its conflict of laws
provisions).

          17.          Acknowledgment.  Executive acknowledges that he has had
the opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

-6-



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, each of the parties has executed this Agreement,
in the case of the Company by its duly authorized officers, as of the day and
year first above written.

COMPANY:

 

 

 

 

 

OCCAM NETWORKS INC.

 

 

 

 

 

By:

/s/ Kumar Shah

Date:

February 12, 2002

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

President & CEO

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Bob Howard-Anderson

Date:

February 13, 2002

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Bob Howard-Anderson

 

 

 

 

 

Address:

960 Damian Way

 

 

 

--------------------------------------------------------------------------------



 

 

 

Los Altos, CA 94024

 

 

--------------------------------------------------------------------------------



 

 

 

-7-